                                     Presentment Date and Time: December 24, 2020 at 12:00 p.m.
                                             Objection Deadline: December 21, 2020 at 5:00 p.m.
ROSEN & ASSOCIATES, P.C.
Proposed Counsel to the Debtor and
  Debtor-in-Possession
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen
Paris Gyparakis

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                        Chapter 11
 SALIL P. MANILAL,
                                                        Case No. 20–11393 (SCC)
                              Debtor.



   AMENDED NOTICE OF PRESENTMENT OF DEBTOR’S APPLICATION TO
 RETAIN ROSEN & ASSOCIATES, P.C. AS BANKRUPTCY COUNSEL TO DEBTOR

              PLEASE TAKE NOTICE that Salil P. Manilal, the above-captioned debtor and

debtor-in-possession (the “Debtor”), will present the application dated December 4, 2020 [Doc.

No. 49] (the “Application”) authorizing the employment and retention of Rosen & Associates,

P.C. (“Rosen & Associates”) as bankruptcy counsel to the Honorable Shelley C. Chapman, United

States Bankruptcy Judge, United States Bankruptcy Court for the Southern District of New York,

One Bowling Green, New York, NY 10004, for signature on December 24, 2020 at 12:00 p.m.

(prevailing Eastern Time) (the “Presentment Date”).

              PLEASE TAKE FURTHER NOTICE that objections, if any, to the Application

shall conform to the Federal Rules of Bankruptcy Procedure and the Local Bankruptcy Rules for

the Southern District of New York, shall set forth with specificity the grounds therefor, and be

filed with the Bankruptcy Court electronically in accordance with General Order M-399 (General

Order M-399 and the Current Guidelines – Electronic Filing Dated December 15, 2011 can be
found at www.nysb.uscourts.gov, the official website for the Bankruptcy Court) by registered

users of the Bankruptcy Court’s case filing system and, by all other parties in interest, on a CD or

other electronic media containing the document in .pdf format and served in accordance with

general order M-399 upon (i) Rosen & Associates, P.C., proposed counsel to the Debtor, 747 Third

Avenue, New York, NY 10017-2803, Attn.: Sanford P. Rosen, Esq.; (ii) the Office of the United

States Trustee, U.S. Federal Office Building, 201 Varick Street, Suite 1006, New York, NY 10014,

Attn.: Shannon A. Scott, Esq.; and (iii) all other parties-in-interest who have requested notice

pursuant to Bankruptcy Rule 2002, so as to be received no later than 5:00 p.m. on December 21,

2020 (the “Objection Deadline”). Unless objections are received by the Objection Deadline, the

relief requested by the Application may be granted without a hearing.

               PLEASE TAKE FURTHER NOTICE that if a written objection is timely filed,

the Court will notify the moving and objecting parties of the date and time of the hearing and of

the moving party’s obligation to notify all other parties entitled to receive notice. The moving and

objecting parties are required to attend the hearing, and failure to attend in person or by counsel

may result in relief being granted or denied upon default.

Dated: New York, New York
       December 7, 2020

                                                     ROSEN & ASSOCIATES, P.C.
                                                     Proposed Counsel to the Debtor
                                                       and Debtor-in-Possession

                                                     By: /s/ Sanford P. Rosen
                                                             Sanford P. Rosen
                                                             Paris Gyparakis
                                                     747 Third Avenue
                                                     New York, NY 10017-2803
                                                     (212) 223-1100




                                                 2
